﻿129.	

















130.	First of all, may I express the emotion felt by my delegation and by me on learning this morning of the sudden death of His Holiness Pope John Paul 1.1 should like to associate myself on behalf of my delegation with the feelings of sadness of the whole Christian community.
131.	Next, Mr. President, I wish to thank and congratulate your predecessor, Mr. Lazar Mojsov, who so competently conducted the thirty-second regular session of the General Assembly and the eighth, ninth and tenth special sessions. It was a performance unique in the annals of our Organization, which nevertheless is now entering its thirty- third year. Mr. Lazar Mojsov brought honour to his native Yugoslavia, a country with which my country, Mali, has very friendly relations which have been most fruitful since our attainment of international sovereignty.
132.	A member of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples since its inception, my country cannot but welcome the accession to independence of Solomon Islands. We salute the struggle of that valiant people. The admission of that country to our Organization brings the United Nations closer to its ultimate objective of universality. My delegation welcomes the sister delegation of Solomon Islands, and through me, wishes to assure it of our loyal and brotherly co-operation.
133.	Turning now to this, the thirty-third, regular session of the General Assembly, which has brought us together here, I should like, on behalf of the people and authorities of Mali, to convey my warmest congratulations to the great people of Colombia on the signal tribute which the international community has paid to it by electing to the presidency of the General Assembly of. our Organization one of its best sons in the person of Mr. Lievano, the Colombian Minister for Foreign Affairs. Your great personal attributes, Mr. President, your broad experience of international affairs, based on your long and brilliant career and the quality of the officers of the thirty-third session of the General Assembly, together with the competence of the Secretary-General and his devoted colleagues, ensure the sound and efficient guidance of our work.
134.	Our Assembly will have need of such trump cards in order to deal with the many delicate questions of concern to the populations of the 150 States represented in this Assembly.
135.	These concerns are, on the one hand, international peace and security and, on the other hand, something without which that international peace and security can never be guaranteed—I refer to the world economic and social situation.
136.	Indeed, we are among those who believe that it is just as important for the international community to deal with economic and social questions as with the dangerous situations that exist in some countries and regions of the world.
137.	With regard to these explosive situations, we are unfortunately bound to admit that this last year again saw serious tensions in international relations.
138.	Outside the African continent, conflicts drag on eternally, particularly in the Middle East and in Asia.
139.	The situation prevailing in the Middle East receives particular attention from my delegation, which reaffirms through me the unswerving position of my country.
140.	We note with bitterness that the settlement of problems in this region has made very little progress. Quite the contrary, there is a worsening of the situation because of the arrogance of Israel, whose rigidity is in fact blocking every attempt at a peaceful settlement.
141.	A priori, the Government of Mali, for its part, is not opposed to any initiative designed to bring peace back to the Middle East.
142.	However, my delegation wishes to reaffirm that any just and lasting settlement of the Middle East crisis must of necessity take into account the following considerations: first, the exercise by the Palestinian people of their national rights, including the right to self-determination; secondly, the immediate withdrawal of Israel from all the Arab territories occupied by force, including the Holy City of Jerusalem; thirdly, the guarantee of the sovereignty, territorial integrity, and political independence of all States in the region, which have all an equal right to live in peace within legitimate borders.

143.	Of course, it goes without saying that only a comprehensive settlement associating in the peace process all of the interested parties, and particularly the Palestine Liberation Organization, the sole authentic representative of the Palestinian people, can resolve the crisis.
144.	In this context, our country feels that the Lebanese question cannot be isolated from the Middle East situation in general, because of the struggle between the various factions at odds and because of the support they are receiving from abroad. Thus, detente in Lebanon has to come through an improvement in the Middle East situation as a whole.
145.	Asia continues to be unsettled. In western Asia there is still a persistent arena of tension in Cyprus, where the situation is still of concern because there it has reached an impasse.
146.	My country feels that any solution of the crisis in Cyprus must be based on the safeguarding of the sovereignty, independence, territorial integrity and non-alignment policy of that State.
147.	To achieve this, intercommunal talks are the best means of getting out of the impasse. Hence an appeal should be addressed to both communities to restart those talks, with the assistance and under the auspices of the Secretary-General of the United Nations.
148.	The Asian subcontinent can have only a precarious peace as long as Korea has not been properly reunified.
149.	The Korean question, which has for too long been on the agenda of the various sessions of our Assembly, must be finally settled in accordance with the resolution 3390 B (XXX) of the United Nations General Assembly, which, it should be remembered, has from the beginning been the guarantor of the integrity of Korea. My country continues to think that, as that resolution sets forth, the real solution is based on strict respect for the following imperatives: first, the withdrawal of all foreign troops stationed in South Korea under the fallacious cover of the United Nations; secondly, the dissolution of the so-called "United Nations Command".
150.	Respect for these requirements would make possible the peaceful reunification of the country on the basis of three principles of reunification stipulated in the North- South joint communiqué of July 1972. 
151.	There can be no doubt that as the result of such a measure we should see seated in our world Organization the true representatives of a people whose experience would surely be valuable.
152.	In this world of torment and anguish the African continent remains, unfortunately the most afflicted, a victim of violence and of attempts at destabilization, with areas of outdated tensions and internal conflicts.
153.	In its southern part, Africa is still suffering from colonialism and is still struggling against a system which is repugnant to human conscience—I mean the hideous system of apartheid.
154.	For many years our Organization has been devoting an important part of its time to the search for proper solutions to the explosive situations that persist in that part of cur continent, where people are still suffering from colonial domination in these final years of the twentieth century.
155.	Concerning Namibia, our Assembly held its ninth special session this year. This session had to deal with recent developments in the situation.
156.	After the successive victories of the nationalist forces, which have forced the South African enemy to come to the negotiating table, the heroic people of Namibia, under the clear-sighted direction and guidance of the South West Africa People's Organization [SWAPOJ, its sole authentic representative, has agreed to the proposal for a peaceful settlement of the Namibian question, put forward by the five Western Powers members of the Security Council,  which, in its resolution 431(1978), took the first steps towards the full implementation of the proposals of this settlement plan.
157.	The sending to Namibia of the Special Representative of the United Nations Secretary-General "and the publication of the report on his mission  concerning the best way of carrying out the mandate entrusted to him by the Security Council brought a glimmer of hope, which has unfortunately just been snuffed out with the unilateral decision- of the proponents of apartheid to carry out so-called elections, which would, lead the Namibian people to only nominal independence, whereas the Western plan provided for democratic elections under the auspices of the United Nations, the democratic outcome of which, of course, must worry the illegal regime of Pretoria.
158.	This reaction, this turnabout, came as no surprise to my country in so far as we were and have been long aware that the racist regime of Pretoria would do everything possible to bring to naught any attempt to make Namibia a really free and sovereign State. Indeed, to survive, the racist minority South African regime needs to surround itself with a buffer zone of puppet States. Hence any solution which would not make of Namibia another bantustan could never be acceptable to the South African racists.
159.	For the Namibian people, with SWAPO at its head, and for the African peoples, this masquerade shows that there is only one choice: armed struggle.
160.	My delegation dares to believe that the time devoted to the Western plan will not have been spent in vain.
161.	Africa dares to hope that those who believed in the sincerity and serious-minded approach of the racist regime of South Africa will have heeded all the lessons to be learned from their sharp setback and will admit that it is high time for the international community to assume its responsibilities by making every effort totally to isolate a regime which has voluntarily put itself in the dock. In this respect my delegation associates itself with any measure of total and complete embargo against South Africa and harbours the hope that that decision will be vigorously observed by all Member States, including the five Western Powers that sponsored the plan rejected by Pretoria.
162.	In Zimbabwe the situation is no different. Here it is another racist minority regime, the illegal regime of Ian Smith, which is opposed to any solution likely to lead to the application of simple democratic rule of the majority in that Territory.
163.	We now see clearly that the so-called "internal settlement" has settled absolutely nothing at all, since it took no account of the real representatives of the sons of Zimbabwe in the Patriotic Front, which is and remains the only valid spokesman for any process of settlement of the Rhodesian question.
164.	To these peaceful solutions put forward by the valiant freedom fighters Smith and his puppets reply by increasingly ferocious repression and give themselves over in their arrogance to criminal acts of open aggression against the independent neighbour States of Botswana, Mozambique and Zambia.
165.	These military expeditions without a doubt are serious offences against the sovereignty of those States and dangerously jeopardize international peace and security in the region.
166.	In South Africa the dignity and freedom of 20 million blacks continue to be flouted by the unacceptable system of apartheid. Our Organization has repeatedly denounced and condemned this odious policy which has been declared a crime against humanity. In spite of everything, far from improving the situation continues to worsen. Thousands of South African patriots in the ANC and PAC  are still huddled in the white racist prisons. The exploitation and repression have attained unimaginable proportions.
167.	Faced with this tragedy the international community has reacted by taking measures designed to remove this scourge.
168.	The conclusions of the recent World Conference to Combat Racism and Racial Discrimination, held in Geneva in August last (see A/33/262], amply showed the need to step up the struggle to eliminate racism, racial discrimination and apartheid.
169.	It is in this same perspective that the peace-loving and justice-loving world celebrated the International Anti- Apartheid Year in accordance with General Assembly resolution 32/105 B.
170.	In. application of this resolution, throughout the length and breadth of my country democratic people's organization and organizations of young people, women and workers organized large-scale demonstrations designed to make public opinion as fully aware as possible of the realities of apartheid and to show their solidarity with their oppressed brothers in South Africa and so to contribute in their own way to isolating the racist regime even more.
171.	Whether it is a matter of Namibia, Zimbabwe or South Africa it is quite clear that these racist white minority regimes could not have stayed in power—let alone arrogantly pursued their policy of oppression, exploitation and racial segregation—had they not benefited from the complacence, the support and the complicity of certain Member States of our Organization which, none the less, seek the friendship and the co-operation of the African peoples.
172.	Recently serious revelations had been made on the violations by European transnational corporations of the economic sanctions instituted by our Organization against the rebel regime of Salisbury. These facts, which are established, show the international responsibility of certain States, and not those among the least, for the persistence of the crises in southern Africa.
173.	From this podium, we appeal earnestly to those States to show greater understanding because our peoples cannot stand these serious attacks on their dignity very much longer. Furthermore, it is the duty of every one to abide by the purposes and principles of the Charter and the noble ideals enshrined therein. Human rights here, as elsewhere, must receive the same solicitude.
174.	The rest of Africa also has been very rudely put to the test as a result of the colonial phenomenon. Africa has been shaken by attempts at recolonization and destabilization.
175.	Thus the Comoros have seen unrest with the intervention of mercenaries, those sworn enemies of the
continent, the worst of whom have even been put at the head of that afflicted brother State. We invite the United Nations to espouse and respect the concerns of the Organization of African Unity [OAUJ, which hopes that the administering Power may complete its undertaking of decolonization, observing the cardinal principles of the OAU Charter, which are: territorial integrity, respect for the frontiers left by the colonialism and non-interference in the affairs of the Comorians.
176.	In the north-west of the continent the conflict of Western Sahara is of concern on more than one count to the people and Government of Mali. Not only is that conflict being waged on our frontiers but it also sets at odds fraternal neighbour States with which Mali has the best of relations.
177.	That is why my country will spare no effort and will support any action—provided it is African action-to promote a proper solution to that conflict between brothers that would take into account the legitimate aspirations of the Saharan people and the no less legitimate stability of the States of the region.
178.	Concerning other inter-African conflicts, people have sought to make us believe that they could be resolved by setting up a so-called inter-African force. Vigilance permitted us immediately to realize that such a force, if not established by the OAU within the framework of the liberation of Africa, might become a convenient instrument
for enslavement.
179.	That is why on that very important question, President Moussa Traore, the Head of State of Mali, was at pains to clarify Mali's position at the fifteenth ordinary session of the Assembly of Heads of State and Government of the OAU, held at Khartoum in July, by saying, among other things:
"If tomorrow it were a matter of setting up a continental force to intensify our struggles for economic and political independence, Mali would be among the first in line in Africa. But that force could only be African, conceived by Africans to guarantee the freedom and security of Africans. An inter-African force would be an impregnable buttress against any foreign aggressor deemed to be such by the Africans. Its vocation would not be to entrench internal unrest or to serve as a protective umbrella for the maintenance of colonial privileges."
180.	That is how the people and Government of Mali conceive the possible creation and function of an inter- African force.
181.	The peace and security to which mankind aspires are more than ever conditional upon the happiness and prosperity of all.
182.	It is becoming clearer each day to everyone that the world cannot find real peace, and that even the richest countries or the richest strata of the so-called developed societies cannot find a secure future, as long as the huge imbalances between nations have not been overcome.
183.	At the end of this year 1978 the two-thirds of mankind living in anguish are still wondering what the new year holds for them. Quite clearly, they are not really expecting an improvement in their already tragic situation. Indeed, as the Second United Nations Development Decade is coming to a close, the precariousness of their economic and social circumstances and the problem of their survival are acute.
184.	While 2,500 people are dying every day-I repeat "every day"-the resources made available to the developing countries by the 17 richest countries in the world have gone from $59 billion in 1976 to $65 billion only in 1977—an insignificant increase—less than the rise in the cost of living.
185.	Moreover, to be comprehensive, it should be stated that, according to the sources of the Organization for Economic Co-operation and Development, whose Development Assistance Committee has just published its annual report, the total of $65 billion for 1977 includes only $21 billion for public assistance, of which an alarmingly increasing place is occupied by financing at very heavy interest out of a concern, as we know for sheer profit and a regression in the percentage of the gross national product which has not only not reached the target of 0.7, but has dropped from 0.33 per cent in 1976 to 0.31 per cent in 1977.
186.	What is more, four-fifths of those credits for so-called public assistance contribute to the operation of the economic machinery of the donors in the form of wages and salaries of the famous cohorts of experts and technical assistants of all kinds and the orders to the enterprises of the industrialized countries.
187.	The second terrifying aspect of the general economic situation lies in the devastating effects of the present crisis on the world economy, which is so severely affecting the economies of the developing countries.
188.	The slowing down-of general economic activity has meant a curbing of international trade and has intensified protectionism against developing countries. Those who have recourse to such restrictions imposed on the developing countries even forget that they may go against the aim they have in mind because they jeopardize a much higher rate of exports.
189.	Furthermore, those protectionist .practices that are being observed in the economic policies of some industrialized countries give a disquieting dimension to the deterioration in the terms of trade and further stress the iniquity of the rules of international commerce.
190.	In that general context, the African countries are becoming increasingly a sounding-board for those evils which affect the world economy. The 20 African countries which are among the least advanced of the world recorded in the 1970s an annual average growth of only 0.6 per capita of their gross internal product, while the annual average for all the developing countries was 2.7 per cent.
191.	Along the same line of thought, the aims defined by the World Food Conference, held in Rome in 1974 and the 1977 Programme of Action to Eradicate Hunger and Malnutrition contained in the Manila Communiqué of the World Food Councili9 have remained pious hopes. Food production, despite the praiseworthy efforts of the African countries, scarcely attained the annual rate of population growth. It has been established, unfortunately, that that trend will be difficult to reverse as long as the transfer of resources to the agriculture of those countries continues to decline.
192.	Worse, throughout the world food has become a source of profit, an instrument for economic and political control, and a means of assuring effective domination of some over the rest of the world, particularly over the "damned of the earth". So the "green revolution" has aggravated the inequalities between the rich exploiters and the enslaved poor.
193.	In order to meet the imperative needs of development, African countries are more and more becoming indebted to the privileged countries.
194.	So that is "how the other half of the world is dying". That is the disturbing picture we have of the world economic and social situation.
195.	In that situation, the reactions of the industrialized countries are disquieting. Their profound guiding philosophy remains that the world economic order should be based on a system at the centre of which is a minority of opulent countries and on the periphery is the majority of dependent countries providing raw materials. However, the serious crisis which has been troubling the world economy in the 1970s has shown how vain that doctrine is. The many attempts at various levels to neutralize this crisis have proved in vain.
196.	Should we be pessimistic? It seems that we can discern some changes in attitudes, in sensitivity and even in the positions adopted.
197.	Recently, in June, the Ministers of the countries members of the Organization for Economic Co-operation and Development acknowledged for the first time the need for interdependence and the importance of the concept of the mutual interests of the industrialized and the developing countries.
198.	It is a fact that this implacable law of interdependence, which today characterizes the international community, commits us to make a more appropriate reply to the legitimate aspirations of our world, which is facing one of the greatest challenges of mankind. That is what n at stake here—the very survival of two-thirds of the human race.
199.	It is within our ability to act in such a way that a profound and thorough change can be made in international economic relations without delay. The dualism of the world is not only a new scandal but also a serious threat because of the crisis of the North, which is growing weaker in the face of a considerable increase in the power of the South.

200.	In terms of the drafting of the new international order, a year ago we established a world institutional framework to promote dialogue on the development of this order and to promote its establishment.
201.	Unfortunately, that last-chance dialogue is at a standstill today. The responsibility falls particularly on the so-called developed countries, which persistently reject a proper interpretation of the mandate of the so-called Committee of the Whole, or the Committee Established under General Assembly Resolution 32/174, or which threatened to block the Third United Nations Conference on the Law of the Sea by unilaterally enacting national legislation concerning the exploitation of the sea-bed in the international zone. Such attitudes, inspired by national selfishness, are contrary to the letter and spirit of General Assembly resolutions 2574 (XXIV) and 2749 (XXV).
202.	As to the substantive rules of the new international order ..o be established, they must be based essentially on justice and equity because what is unacceptable is the law of the strongest; what is unacceptable is the excessive advantages that some States still have while others stagnate in disadvantageous situations.
203.	It is unacceptable that, in order to live in opulence and waste, some countries take advantage of the poverty and growing indebtedness of the majority of peoples. It is unacceptable that the poor should not receive their proper share of the fruits of growth. It is unacceptable that, as the World Bank has just said so courageously in the conclusion of its annual report on development throughout the world "about 800 million people... still live in absolute poverty"20 and that this fact will for decades to come remain a gigantic problem.
204.	Moreover there is no lack of means. Colossal sums are swallowed up daily in developing, manufacturing, perfecting and stocking more and more sophisticated and more and more murderous weapons because of the will to dominate and exploit which, unfortunately, has overcome the noble ideals of peace and justice in our common Charter.
205.	The absurdity and danger of this disgusting waste increasingly shock the public conscience.
206.	That is why, reflecting the anguished voices raised, the non-aligned countries took the initiative in the convening this year of. the tenth special session of the Assembly, which considered this worrying problem of the mad arms race.
207.	The first results obtained were very modest, but they must not be underestimated, and our Organization should pursue untiringly its efforts to achieve new progress oh the road to general and complete disarmament in order to save mankind from the spectre of war and preserve it from general destruction.
208.	In so doing our Assembly will be fulfilling the hopes of the peoples of the United Nations who, after the Second World War, undertook the commitment through the United
Nations Charter.  "... to save succeeding generations front the scourge of war, which twice in out lifetime has brought untold sorrow to mankind..
209.	This noble objective must remain our aim and to achieve it there is still time to build in the place of this "great disorder" the new order of peace, which must of necessity be based on two pillars: an order of security and an order of justice.
Let us proceed carefully, Gentlemen, although we are in a hurry.
